DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of the amendment filed 11/12/2021:
Claims 38-51 are pending.
Claims 52-57 are further withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38- 40, 45, 46, 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Aeroswift “Infrared Preheating Test Report” (10/25/2016)- herein referred to as Aeroswift, and further in view of Roberts “Aeroswift pre-heating report” (March 6 2014)- herein referred to as Roberts, and Grünberger et al. (US20180186077).
Regarding claim 38, Aeroswift teaches an additive manufacturing apparatus (“The Aeroswift machine is a 3D printing machine”- see line 1-2 under Background on pg. 2) which includes: 
a build platform on which a material is operatively deposited to form a material bed, a surface of the material bed defining a material area (see annotated Figure 2 below); 
a scanning unit (“The space between the two rows will be used as a passage which a laser beam will pass through to scan a deposited layer”- see line 3-4 under Infrared preheating 
a preheating arrangement (2.1 Infrared preheating system on pg. 2) which is located between the scanning unit and the build platform (see lamps between laser path in Figure 1 on pg. 3) and which includes two sets of infrared lamps (“The system contains four infrared lamps- see line 1 under Infrared preheating system on pg. 2) and a reflector arrangement (“Aluminum has been chosen as the best and cost effective reflective material”- see line 6-7 under Infrared preheating system on pg. 2) configured to focus radiation from the lamps onto the surface of the material bed (“Each reflective sheet had a thermocouple to measure the temperature produced by each lamp”- see line 9-10 under Test Methodology on pg. 3) substantially in the scan area and not in the remainder of the material area (see spot temperatures and heated area profile in Figure 3 on pg. 4), wherein the reflector arrangement includes two mirrors (“Aluminum has been chosen as the best and cost effective reflective material”- see line 6-7 under Infrared preheating system on pg. 2), one on each side of the scan area (see lamps between laser path in Figure 1 on pg. 3), and wherein each mirror has an elliptical apex region below which one of the lamps is positioned (“ellipse geometry was chosen as the best shape 
However, Aeroswift fails to teach wherein each mirror has an elliptical apex region when viewed in a Y-Z plane of the additive manufacturing apparatus. Further, while Aeroswift teaches the material is preheated and subsequently consolidated in the scan area (“to preheat each deposited layer before it is processed or melted by a laser”- see line 6-7 under Background on pg. 2), Aeroswift does not explicitly teach that this process is done by a control system.
In the same field of endeavor pertaining to pre-heating a powder with an elliptical mirror with an infrared lamp, Roberts teaches wherein each mirror has an elliptical apex region when viewed in a Y-Z plane of the additive manufacturing apparatus (see Figure 2 on left). The lamp configuration of Roberts allows for a high power density to be focused on the powder (“configuration chosen to achieve high power density on titanium powder”- see line 1 on pg. 1) in a specific area rather than the entire build area (see intensity distribution in Figure 3 on pg. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the lamps of Aeroswift to be tilted such that each mirror has an elliptical apex region when viewed in a Y-Z plane, as taught by Roberts, for the benefit of having a high power density focused on the powder. Further, Aeroswift modified 
In the same field of endeavor pertaining consolidating a preheated material in the scan area by means of the scanning unit, Grünberger teaches a control system (control unit 29; Figure 1) which is configured to control the operation of the preheating arrangement and the scanning unit ([0033] control unit 29 via which the individual components of the device 1 are controlled in a coordinated manner for performing the building process… [0040] local heating element 17 is controlled during its movement across the build area).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the 3D printing machine of Aeroswift modified with Roberts to include a control system configured to control the operation of the preheating arrangement and the scanning unit, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Aeroswift modified with Roberts teaches the material is preheated and subsequently consolidated in the scan area, and it is obvious that a control system is required to heat the lamps with the varying intensities, times and spot locations shown in Table 1 on pg. 6 of Aeroswift.
Regarding claim 39, Aeroswift modified with Roberts and Grünberger teaches the additive manufacturing apparatus according to claim 38. Further, Aeroswift teaches wherein 
Regarding claim 40, Aeroswift modified with Roberts and Grünberger teaches the additive manufacturing apparatus according to claim 38. Further, Aeroswift teaches in which the preheating arrangement is configured to focus radiation onto the surface of the material bed in a preheating zone which substantially coincides with the scan area (see brightened area coinciding with laser path in Figure 1 on pg. 3 and heated area profile in Figure 2 on pg. 4).  
Regarding claim 45, Aeroswift modified with Roberts and Grünberger teaches the additive manufacturing apparatus according to claim 38. Further, Aeroswift teaches wherein the scan area is substantially in the form of a two-dimensional strip and the scanning unit is a two-dimensional scanning unit configured to provide or direct an energy beam for consolidating the deposited material (see brightened area coinciding with laser path in Figure 1 on pg. 3 and heated area profile in Figure 2 on pg. 4). {00968159} 3  
Regarding claim 46, Aeroswift modified with Roberts and Grünberger teaches the additive manufacturing apparatus according to claim 38. While Aeroswift teaches a moving arrangement (“The scanner will be moving at the same time as the preheating system and a 
In the same field of endeavor pertaining consolidating a preheated material in the scan area by means of the scanning unit, Grünberger teaches whereby the build platform and the scanning unit are movable relative to one another (see Figures 3A-3E).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the build platform and the scanning unit be movable relative to one another, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, moving the scanning unit of Aeroswift modified with Roberts and Grünberger relative to the build platform is one finite choice of movements with a reasonable expectation of success.
Regarding claim 49, Aeroswift modified with Roberts and Grünberger teaches the additive manufacturing apparatus according to claim 38. Further, Aeroswift teaches the apparatus includes at least one temperature sensor (see thermocouple in Figure 2 on pg. 4) for measuring a surface temperature of a focus zone provided by the preheating arrangement at or 
Regarding claim 51, Aeroswift modified with Roberts and Grünberger teaches the additive manufacturing apparatus according to claim 38. Further, Aeroswift teaches wherein the additive manufacturing apparatus includes a plurality of preheating arrangements, which are spaced apart along an X-axis of the additive manufacturing apparatus (see zone 1 lamp 1 and zone 2 lamp 2 in Figure 2 on pg. 4).

Claims 41-43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Aeroswift “Infrared Preheating Test Report” (10/25/2016)- herein referred to as Aeroswift, Roberts “Aeroswift pre-heating report” (March 6 2014)- herein referred to as Roberts, and Grünberger et al. (US20180186077), and further in view of Jakimov et al. (US20160368052).
Regarding claim 41, Aeroswift modified with Roberts and Grünberger teaches the additive manufacturing apparatus according to claims 38. Further, Aeroswift teaches in which the build platform, on the one hand, and the scanning unit and the preheating arrangement, on the other hand, are displaceable relative to each other (“The scanner will be moving at the same time as the preheating system and a laser beam is to pass through the middle section of 
In the same field of endeavor pertaining consolidating a preheated material in the scan area by means of the scanning unit, Jakimov teaches the build platform (component platform 16), on the one hand, and the scanning unit (at least one radiation source for generating at least one high-energy beam 22) and the preheating arrangement (heating device 24, 28), on the other hand, are displaceable relative to each other in a direction which is parallel to the surface of the material bed ([0012] at least one heating device movable relative to the component platform) and wherein the scanning unit and the preheating arrangement are displaceable relative to each other ([0031] the high-energy beam 22 is oriented such that it can pass between a crossing area of the induction coils 24, 28). Consistent induction conditions before, during and after melting the component material yields local temperature gradients that are adjustable with high productions speeds, and avoids the formation of cracks during solidification ([0032] consistent induction conditions on the one hand before, during and after melting the component material… formation of cracks and the like in solidification is avoided).

Regarding claim 42, Aeroswift modified with Roberts and Grünberge teaches the additive manufacturing apparatus according to claim 38. The lamp configuration of Roberts suggests the lamp changes dimensions to suit the space dictated by a gas flow assembly (“easy flexibility of changing dimensions to suit the space available as dictated by the gas flow assembly shown by the box in Fig 2”- see line 4-5 on pg. 1). However, Aeroswift modified with Roberts and Grünberge fails to teach the apparatus includes at least one extraction arrangement having an extraction port for the extraction of vapour and/or spatter produced in use, wherein the at least one extraction port is located on one or opposite sides of the preheating arrangement so as to extract vapour and/or spatter from the scan area. 
In the same field of endeavor pertaining to additive manufacturing using localized heating of a build platform, Jakimov teaches the additive manufacturing apparatus (device 10) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the additive manufacturing apparatus of Aeroswift modified with Roberts and Grünberge include at least one extraction arrangement having an extraction port for the extraction of vapour and/or spatter produced in use, wherein 
Regarding claim 43, Aeroswift modified with Roberts, Grünberge and Jakimov teaches the additive manufacturing apparatus according to claim 42. However, Aeroswift modified with Roberts, Grünberge and Jakimov fails to teach wherein the extraction arrangement is attached to or integral with the preheating arrangement, the extraction port being located in at least one of the mirrors.  
In the same field of endeavor pertaining to additively manufacturing a product by local selective action on a powder, Jakimov teaches wherein the extraction arrangement (suction and/or gas supply device 36) is attached to or integral with the preheating arrangement, the extraction port being located in at least one of the heaters ([0033] suction and/or gas supply device 36 is disposed on the first induction coil 24). The extraction arrangement being position in at least one of the heaters makes it possible to reliably remove splashes and other generative production process from the scan area before, during or after exposure by the scanning unit. ([0033] arrangement of the suction and/or gas supply device on the heating device, it is 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the extraction arrangement of Aeroswift modified with Roberts, Grünberge and Jakimov to be attached to or integral with the preheating arrangement, the extraction port being located in at least one of the mirrors, as taught by Jakimov, for the benefit of removing generative production processes from the scan area before, during or after exposure by the scanning unit.
Regarding claim 47, Aeroswift modified with Roberts and Grünberger teaches the additive manufacturing apparatus according to claim 46. While Aeroswift teaches a moving arrangement of the scanning unit and preheating arrangement (“The scanner will be moving at the same time as the preheating system and a laser beam is to pass through the middle section of the preheat system”- see line 7-9 of Background on pg. 2), Aeroswift modified with Roberts and Grünberger fails to teach wherein the scanning unit and the preheating arrangement are fixed relative to one another and the scanning unit and the preheating arrangement, on the one hand, and the build platform, on the other hand, are relatively displaceable in a direction 
In the same field of endeavor pertaining to additively manufacturing a product by local selective action on a powder, Jakimov teaches wherein the scanning unit and the preheating arrangement are fixed relative to one another ([0036] high-energy beam 22 is again oriented such that it can pass between the crossing area of the induction coils 24, 28) and the scanning unit and the preheating arrangement, on the one hand, and the build platform, on the other hand, are relatively displaceable in a direction which is parallel to the s urface of the material bed (0013] moved along or over the construction and joining zone of the component platform by the movement of the heating device), thereby permitting the scan area to be moved along an X-axis (see arrow in 30 indicating direction of movement in Figure 1) and/or a Y-axis (see arrow in 26 indicating direction of movement in Figure 1) of the additive manufacturing apparatus.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the scanning unit and the preheating arrangement of Aeroswift modified with Roberts and Grünberger to be fixed relative to one another and the scanning unit and the preheating arrangement, on the one hand, and the build .

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Aeroswift “Infrared Preheating Test Report” (10/25/2016)- herein referred to as Aeroswift, Roberts “Aeroswift pre-heating report” (March 6 2014)- herein referred to as Roberts, Grünberger et al. (US20180186077), and Jakimov et al. (US20160368052) as applied to claim 43 above, and further in view of McMurtry et al. (US10252333 B2).
Regarding claim 44, Aeroswift modified with Roberts, Grünberger and Jakimov teaches the additive manufacturing apparatus according to claim 43. However, Aeroswift modified with Roberts, Grünberger and Jakimov fails to teach wherein the extraction arrangement includes an extraction port and a gas outlet and a nozzle and a gas inlet provided in each of the mirrors.
 teaches wherein the extraction arrangement (gas flow device; col 8 line 30) includes a gas outlet (gas outlet 110a) and a nozzle (nozzle 112) and a gas inlet (gas inlet 112a). Confining the solidification to be within the vicinity of the gas outlet allows for greater freedom of the gas inlet placement, since laminar flow between the inlet and outlet is no longer required (col 6 line 30 -33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the extraction arrangement of Aeroswift modified with Roberts, Grünberger and Jakimov to include a gas outlet, a nozzle, a gas inlet, and a flow control means, as taught by McMurty, to be provided in each of the mirrors of Aeroswift modified with Roberts, Grünberger and Jakimov, for the benefit of not requiring a laminar flow between the gas outlet and inlet.
Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 claim 50, the closest prior art, Aeroswift “Infrared Preheating Test Report” (10/25/2016)- herein referred to as Aeroswift, Roberts “Aeroswift pre-heating report” (March 6 2014)- herein referred to as Roberts, and Grünberger et al. (US20180186077), teaches the additive manufacturing apparatus according to claim 38. However, the prior art stated above fails to teach the apparatus includes a platform displacement arrangement, whereby the build platform is operatively vertically displaceable.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743